DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/850653 filed on April 16, 2020.  Claims 1 – 20 are pending.
Priority
This application is claiming the benefit of prior-filed application No. 15/812130 (now U.S. Patent 10,659,344) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Copendency between the current application and prior application is required.  Since the applications were co-pending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of November 14, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/2020 and 4/12/2021were filed after the mailing date of the application on 4/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 17 of U.S. Patent 10,659,544.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 16/850653
U.S. Patent 10,659,544
1.    A method, comprising:
1. A method, comprising:
identifying, by one or more servers, an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;
identifying, by one or more servers, an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;

accessing, by the one or more servers, a database that includes opt-out timestamps specifying, for each of a plurality of unique identifiers, when an opt-out opportunity providing the respective user with an opportunity to opt-out of receiving digital components was presented by an opt-out server to users corresponding to the plurality of unique identifiers;

identifying, within the database and based on the accessing, an opt-out timestamp specifying when the opt-out server presented a given user corresponding to the given unique identifier with the opt-out opportunity and for how long the opt-out opportunity was presented to the given user;

determining, by the one or more servers, whether the opt-out timestamp indicates that the given user was visually presented within a viewport at the client device with the opt-out opportunity within a specified amount of time prior to a present time and declined the opt-out opportunity;

processing the opportunity to transmit the digital component based on the determination of whether the given user was visually presented within a viewport at the client device with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified, including:

submitting the opportunity to transmit the digital component to one or more third party digital component sources in response to determining that the opt-out timestamp indicates that the given user was visually presented within a viewport at the client device with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified;

and refraining from submitting the opportunity to transmit the digital component to the one or more third party digital component sources in response to determining that the opt-out timestamp indicates that the given user was not visually presented within a viewport at the client device with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified, further comprising:
selecting, by the one or more servers, a given digital component that includes the opt-out opportunity rather than submitting the opportunity to the one or more third party digital component sources; and
transmitting, by the one or more servers, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the 


 that all of the elements of the instant application 16/850,653 (herein ‘653) claim 1 are to be found in U.S. Patent 10,659,544 (herein ‘544) claim 1 (as the instant application ‘653 claim 1 fully encompasses ‘544 claim 1).  The difference between ‘653 claim 1 and ‘544 claim 1 lies in the fact that the ‘544 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘544 patent is in effect a “species” of the “generic” invention of ‘653 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘653 claim 1 is anticipated by claim 1 of 544, it is not patently distinct from ‘544 claim 1.
In regard to claim 2, see claim 1 of ‘544.
In regard to claim 3, see claim 2 of ‘544.
In regard to claim 4, see claim 3 of ‘544.
In regard to claim 5, see claim 4 of ‘544.
In regard to claim 6, see claim 5 of ‘544.
In regard to claim 7, see claim 6 of ‘544.
In regard to claim 8:
Application 16/8506653
U.S. Patent 10,659,544
8.    A system, comprising:
7. A system, comprising:
a front-end interface including a communications interface that enables communication over one or more communications networks: and
a front-end interface that includes a communications interface that enables communication over one or more communications networks and performs operations including:

receiving, from a client device that is identified by a given unique identifier, a request to transmit a digital component to a the client device;
a back-end interface connected to the front-end interface, wherein the back-end interface performs operations including:
a back-end interface connected to the front-end interface, wherein the back-end interface performs operations including:
identifying an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;
identifying, based on the received request, an opportunity to transmit a digital component to the client device;

accessing a database that includes opt-out timestamps specifying, for each of a plurality of unique identifiers, when an opt-out opportunity providing the respective user with an opportunity to opt-out of receiving digital components was presented by an opt-out server to users corresponding to the plurality of unique identifiers;

identifying, within the database and based on the accessing, an opt-out timestamp specifying when the opt-out server presented a given user corresponding to the given unique identifier with the opt-out opportunity and for how long the opt-out opportunity was presented to the given user;

determining whether the opt-out timestamp indicates that the given user was visually presented within a viewport at the client device with the opt-out opportunity within a specified amount of time prior to a present time and declined the opt-out opportunity;

processing the opportunity to transmit the digital component based on the determination of whether the given user was visually presented within a viewport at the client device with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified, including:

submitting the opportunity to transmit the digital component to one or more third party digital component sources in response to determining that the opt-out timestamp indicates that the given user was visually presented within a viewport at the client device with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified; 
in response to determining that the opt-out timestamp indicates that the given user was not 
 selecting, by the one or more servers, a given digital component that includes the opt-out opportunity rather than submitting the opportunity to the one or more third party digital component sources; and

transmitting, by the one or more servers, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.

It is clear that all of the elements of the instant application 16/850,653 (herein ‘653) claim 8 are to be found in U.S. Patent 10,659,544 (herein ‘544) claim 7 (as the instant application ‘653 claim 8 fully In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘653 claim 8 is anticipated by claim 7 of 544, it is not patently distinct from ‘544 claim 7.
In regard to claim 9, see claim 7 of ‘544.
In regard to claim 10, see claim 8 of ‘544.
In regard to claim 11, see claim 9 of ‘544.
In regard to claim 12, see claim 10 of ‘544.
In regard to claim 13, see claim 11 of ‘544.
In regard to claim 14, see claim 12 of ‘544.
In regard to claim 15:
Application 16/850653
Patent 10,659,544
15.    A non-transitory computer readable medium storing instructions that when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
13. A non-transitory computer readable medium storing instructions that when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
identifying an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;
identifying, by one or more servers, an opportunity to transmit a digital component to a client device that is identified by a given unique identifier;

accessing, by the one or more servers, a database that includes opt-out timestamps specifying, for each of a plurality of unique identifiers, when an opt-out opportunity providing the respective user with an opportunity to opt-out of receiving digital components was presented by an opt-out server to users corresponding to the plurality of unique identifiers;

identifying, within the database and based on the accessing, an opt-out timestamp specifying when the opt-out server presented a given user corresponding to the given unique identifier with the opt-out opportunity and for how long the opt-out opportunity was presented to the given user;
determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with the opt-out opportunity within a specified amount of time prior to a present time;
determining, by the one or more servers, whether the opt-out timestamp indicates that the given user was visually presented within a viewport at the client device with the opt-out opportunity within a specified amount of time prior to a present time and declined the opt-out opportunity;

processing the opportunity to transmit the digital component based on the determination of 

submitting the opportunity to transmit the digital component to one or more third party digital component sources in response to determining that the opt-out timestamp indicates that the given user was visually presented within a viewport at the client device with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified;
in response to determining that the opt-out timestamp indicates that the given user was not visually presented, within a viewport at the client device, with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified: selecting, by the one or more servers, a given digital component that includes the opt-out opportunity rather than submitting the 



transmitting, by the one or more servers, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.

It is clear that all of the elements of the instant application 16/850,653 (herein ‘653) claim 15 are to be found in U.S. Patent 10,659,544 (herein ‘544) claim 13 (as the instant application ‘653 claim 15 fully encompasses ‘544 claim 13).  The difference between ‘653 claim 15 and ‘544 claim 13 lies in the fact that the ‘544 claim includes many more elements and is thus much more specific.  Thus the invention of claim 13 of the ‘544 patent is in effect a “species” of the “generic” invention of ‘653 claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘653 claim 15 is anticipated by claim 13 of 544, it is not patently distinct from ‘544 claim 13.
In regard to claim 16, see claim 13 of ‘544.
In regard to claim 17, see claim 14 of ‘544.
In regard to claim 18, see claim 15 of ‘544.
In regard to claim 19, see claim 16 of ‘544.
In regard to claim 20, see claim 17 of ‘544.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the implementation of opt-out compliance in a computerized communication network by identifying an opportunity to transmit a digital component to a client device identified by a given unique identifier matched to a user that was presented with an opt-out opportunity, and it can be determined that the user was presented with the opt-out opportunity within a specified amount of time prior to a present time, wherein a digital component can be transmitted to a user when the opt-out timestamp indicates that the user was presented with the opt-out opportunity within a specified amount of time prior to a present time, or it is refrained from transmitting the digital component when the opt-out timestamp indicates that the user was not presented with the opt-out opportunity within a specified amount of time prior to a present time.  The ordered steps of the claimed invention provides a specific improvement using an association of opt-out timestamps and unique identifiers of users to solve the problem of ensuring that a user has 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -2, 7 – 9, and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2016/0232570 A1; herein referred to as Wilson) in view of Goodman (U.S. 2005/0177599 A1; herein referred to as Goodman) in further view of Khan et al. (U.S. 2012/0005026 A1; herein referred to as Khan).
In regard to claim 1, Wilson teaches a method, comprising (“. . . Systems and methods are disclosed for opting-out of targeted advertising in online advertising environments . . .” – abstract):
identifying, by one or more servers (e.g. advertiser 102, Publisher 104, Ad server 106, Data Provider 108, see Fig. 1), an opportunity to transmit a digital component (e.g. online advertisement – see ¶ [0024]) to a client device (e.g. user devices 110 – see Fig. 1) that is identified by a given unique identifier (e.g. cookie information/unique identifier, IP address of user device 110) (“ . . . in response to user devices 110 accessing websites associated with publishers 104, the web browsers of the user ; selecting, by the one or more servers (“ . . . the server, such as servers of advertiser 102, publisher 104, ad server 106, and/or data provider 108. . .”{Wilson - ¶ [0040]}, a given digital component (e.g. verification request) that includes the opt-out opportunity rather than submitting the opportunity to one or more third party digital component sources(“. . . may recognize one or more of the opt-out field name, the opt-out value, and/or the encrypted opt-out value. When the opt-out field name, the opt-out value, and/or the encrypted opt-out value is recognized by the server, the server may send an opt-out verification request to the privacy preference state management system 112 via network 114. The opt-out verification request may include the IP address of the user device 110 making the request and the HTTP header fields, including the user agent, the opt-out value, and/or the encrypted opt-out value . . .”{Wilson - ¶ [0040]}.
Wilson fails to explicitly teach determining, by the one or more servers, whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with the opt-out opportunity within a specified amount of time prior to a present time;
in response to determining that the opt-out timestamp indicates that the given user was not visually presented, within a viewport at the client device, with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified: ; and transmitting, by the one or more servers, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.  However, Goodman teaches determining, by the one or more servers (e.g. server 112, server 120, server 126 – Fig. 1, and server 202, server 220, server 228 – Fig. 2, see ¶ [0025]) whether an opt-out (e.g. do not spam list- see ¶ [0032]) timestamp stored in a database (see database 118 Fig. 1) indicates that the given user was visually presented, within a viewport at the client device (see ¶ [0036] “ . . . client 104 is adapted to include in communication 124 the time and date of the last incoming communication of recipient 108. Alternatively, this information may be provided to recipient 108 via other means (e.g., by displaying this information on a web page of sender 102 and accessed by recipient 108). In another embodiment of the invention, sender 102 may be a group that has multiple parts or divisions (e.g., sender 102 may have multiple product lines, subsidiaries, or offices). It may be desirable to treat a particular part or division of sender 102 as a separate entity for the purpose of complying with the anti-spam rules, laws, and regulations. In this embodiment, client 104 may keep track of a relationship between recipient 108 and a particular part or division of sender 102. For example, client 104 may identify that incoming communication 110 from recipient 108 is directed to a particular part or division of sender 102. As such, the date and time of incoming communication 110 is stored in database 118 as related to the particular part or division of sender 102 . . . “)  with the opt-out opportunity within a specified amount of time (“. . . if there is a preexisting business relationship exception to the do-not-spam list, instructions of client 104 are adapted to determine if a preexisting business relationship exists between sender 102 and recipient 108 by identifying the date and time of the last incoming communication of recipient 108 . . .” ¶ [0032])  prior to a present time (“ . . . if the date and time of the last incoming communication of recipient 108 is more than three years prior to the present time, the time limit prescribed by the anti-spam rules, laws, and regulations is already past . . .” ¶ [0033]);
in response to determining that the opt-out timestamp (e.g. from look-up server 220) indicates that the given user was not visually presented, within a viewport at the client device (see ¶ [0036] as , with the opt-out opportunity within the specified amount of time (e.g. time of the last incoming communication of recipient 206 is past a time limit)  prior to the opportunity to transmit the digital component being identified (“ . . . server 202 also has the capability to receive a communication 226 from client 208 and to send the communication 226 to recipient 206. Before communication 226 is sent to recipient 206, software instructions of server 202 are adapted to access database 215 to retrieve data indicating a date and time of the last incoming communication of recipient 206 as well as a location of recipient 206. If the date and time of the last incoming communication of recipient 206 is past a time limit prescribed by the anti-spam rules, laws, and regulations of the location of recipient 206 or if the date and time of the last incoming communication cannot be identified, server 202 may determine not to send communication 226 to recipient 206. . .” ¶ [0041]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for regulating communications to a recipient in compliance with anti-spam laws, rules, and regulations, by determining that if the communication is sent, the time between the last time communication was sent and the present time does not exceed a predetermined time limit, as taught by Goodman, into a system and method for controlling the delivery of targeted online advertising when recipients can opt-out, as taught by Wilson.  Such incorporation provides an attribute of time for determining if the recipients opt-out is still valid.
The combination of Wilson and Goodman fails to explicitly teach and transmitting, by the one or more servers, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.  However Khan teaches and transmitting, by the one or more servers, the given digital component with an opportunity identifier (e.g. electronic marketing program identifier) that uniquely identifies the opportunity to transmit the digital component (e.g. content data) (“. . . the touch point identification information from the opt-in request message to identify an electronic marketing program identifier and using the electronic marketing program identifier to trigger the provisioning of content data associated with the electronic marketing program to the NFC enabled mobile device . . .” ¶ [0008]) relative to other opportunities to transmit digital components(“ . . . TMS 106 may be used to intelligently manage one or more product campaign programs operated by one or more merchant entities or companies. As used herein, a "campaign program" involves the advertising and marketing that a company may conduct to promote a particular commercial product or service . . .” ¶ [0012]) and an embedded script (e.g. midlet) that causes the client device (e.g. mobile device 102 – see Fig. 1) to generate a response(“ . . .After interfacing with smart poster 122, mobile device 102 may initiate a midlet (e.g., a software client, such as a wallet client application program, executed by a mobile phone processor) that is responsible for transmitting touch point identification information and subscriber identification information (e.g., the customer's NFC enabled mobile device number) to TMS 106. For example, the midlet may send the touch point identification information to TMS 106 to opt-in the merchant's marketing program and/or request the electronic coupon advertised by the smart poster . . .” ¶ [0015]) that includes the opportunity identifier (“. . . includes a web-based advertisement or electronic coupon associated with an alphanumeric code that serves as an advertisement identifier . . . ” ¶ [0016])when the given digital component  (e.g. web-based advertisement)  is visually perceivable at the client device (“ . . . bar code poster 124 may be utilized by mobile device 102. Bar code poster 124 may include a passive poster or display with a bar code (such as a shelf tag, 2D bar code or QR code) that may be captured and processed by a mobile device (e.g., via a built-in camera). Similarly, a touch point may also include short code poster 126 that similarly comprises a passive poster that displays a short code to be entered in mobile device 102. By using a touch point associated with a particular merchant, a 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for utilizing a consumer opt-in management system, as taught by Khan,  into a system and method for controlling the delivery of targeted online advertising when recipients can opt-out of a communication and determining that the opt-out is valid when the time between the last time communication was sent and the present time does not exceed a predetermined time limit and the opt-out option was presented and was visible to the user, as taught by the combination of Wilson and Goodman.  Such incorporation provides more specific options as to what type of communications a user may want to opt-in or opt-out on.
In regard to claim 2, the combination of Wilson, Goodman, and Khan teaches wherein determining whether the opt-out timestamp stored in the database indicates that the given user was visually presented with the opt-out opportunity within a specified amount of time prior to a present time (see Goodman -¶¶ [0032 - 0033], ¶ [0036] as described for the rejection of claim 1 and incorporated herein)  comprises: accessing a database(e.g. opt-out database 204 –see Wilson Fig. 2, see ¶ [0036])  storing opt-out timestamps (e.g. timestamp 314 – see  Wilson Fig. 3) specifying times when users were provided the op-out opportunity (“ . . . The timestamp 314 may include information indicating a time and date that the opt-out request was received. Alternatively, or additionally, the timestamp 314 may indicate a time and date the opt-out value was generated and/or sent by a user device 110 the opt-out system 200 . . .”Wilson - ¶ [0037]), wherein the opt-out opportunity provides users an opportunity to opt-out of receiving digital components(“. . . opt-out data 300 contained in opt-out database 204, consistent with the disclosed embodiments. Opt-out data 300 may include, for example, a table, a matrix, a relational database, or any other data storage structure. As shown in FIG. 3, opt-out data 300 may include a plurality of entries 302 corresponding to different user devices 110. In ; and
identifying, within the database, a timestamp specifying a last time the given user was visually presented with the opt-out opportunity(e.g. “the timestamp 314 may include information indicating a time and date that the opt-out request was received. Alternatively, or additionally, the timestamp 314 may indicate a time and date the opt-out value was generated and/or sent by a user device 110 the opt-out system 200” – see Wilson ¶ [0037]);
determining whether a difference between the timestamp (e.g. see Goodman - from last incoming communication of recipient 108) and the present time is within the specified amount of time (e.g. see Goodman - prior to three years -“ . . . sender 102 or software instructions of client 104 may specify a range or time window prior to expiration of the prescribed time limit within which a communication for inducing an incoming communication should be sent to recipient 108. For example, sender 102 may specify a six-month range or window such that if the prescribed time limit is three years and if the data stored in database 118 indicates that the last incoming communication of recipient 108 was received two-and-a-half years ago, client 104 is adapted to send a communication to recipient 108 to induce another incoming communication. . .”Goodman ¶ [0037])).
The motivation to combine the teachings of Goodman with the teaching of Wilson is described for the rejection of claim 1 and is incorporated herein.  Additionally, Goodman provides the functionality to determine whether a user was given a proper time period to opt-out from receiving the content.
In regard to claim 7, the combination of Wilson, Goodman, and Khan teaches wherein submitting the opportunity to transmit the digital component (e.g. see Goodman -  communication  to one or more third party digital component sources  (e.g. see Goodman server 112, server 126) in response to determining that the updated opt-out timestamp (e.g. see Goodman - from last incoming communication of recipient 108)  indicates that the given user was presented with the opt-out opportunity within the specified amount of time  prior to the subsequent opportunity to transmit the digital component(The disclosure can be found in Goodman ¶ [0037] and is described for the rejection of claim 1 (upon which this claim depends) and is incorporated herein)  is conditioned on the given user having not requested to opt-out(e.g. Goodman - no do not spam)  when presented the opt-out opportunity(“ . . . On the other hand, if the data stored in database 118 indicates that the last incoming communication of recipient 108 was received a year ago, client 104 may determine that a communication to induce another incoming communication from recipient 108 is not needed at this time. This embodiment of the invention advantageously allows sender 102 to renew or maintain an ongoing relationship with recipient 108 . . . see Goodman ¶ [0037]).
The motivation to combine the references is described for the rejections of claim 1 and is incorporated herein.  Additionally, the teachings of Goodman provides an attribute of time for determining if the recipients opt-out is still valid.
In regard to claim 8, Wilson teaches a system, comprising (“. . . Systems and methods are disclosed for opting-out of targeted advertising in online advertising environments . . .” – abstract):
a front-end interface (e.g. Privacy Preference State management system – see Fig. 1) that includes a communications interface that enables communication over one or more communications networks  (see ¶ [0023], ¶ [0028], Fig. 1): and a back-end interface connected to the front-end interface (see Fig. 1 and Fig. 2 for Privacy Preference State Management System 112), wherein the back-end interface performs operations including (see ¶ [0028], ¶ [0029], Fig. 2):
identifying an opportunity to transmit a digital component to a client device that is identified by a given unique identifier(e.g. cookie information/unique identifier, IP address of user device 110) (see ¶ [0025] as described for the rejection of claim 1 and is incorporated herein);
selecting, by the one or more servers, a given digital component that includes the opt-out opportunity rather than submitting the opportunity to one or more third party digital component sources (see ¶ [0040] as described for the rejection of claim 1 and is incorporated herein);
Wilson fails to explicitly teach determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with the opt-out opportunity within a specified amount of time prior to a present time;
in response to determining that the opt-out timestamp indicates that the given user was not visually presented, within a viewport at the client device, with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified: and transmitting the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.  However, Goodman teaches determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device (see ¶ [0036] as described for the rejection of claim 1 and is incorporated herein), with the opt-out opportunity within a specified amount of time (see ¶ [0032] as described for the rejection of claim 1 and is incorporated herein) prior to a present time (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein); in response to determining that the opt-out timestamp (e.g. from look-up server 220) indicates that the given user was not visually presented, within a viewport at the client device (see ¶ [0036] as previously described above), with the opt-out opportunity within the specified amount of time (e.g. time of the last incoming communication of recipient 206 is past a time limit)  prior to the opportunity to transmit the digital component being identified (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein) 
The motivation to combine Goodman with Wilson is described for the rejection of claim 1 and is incorporated herein.
The combination of Wilson and Goodman fails to explicitly teach and transmitting, by the one or more servers, the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.  However Khan teaches and transmitting, by the one or more servers, the given digital component with an opportunity identifier (e.g. electronic marketing program identifier) that uniquely identifies the opportunity to transmit the digital component (e.g. content data) (see ¶ [0008] as described for the rejection of claim 1 and is incorporated herein) relative to other opportunities to transmit digital components( (see ¶ [0012] as described for the rejection of claim 1 and is incorporated herein) and an embedded script (e.g. midlet) that causes the client device (e.g. mobile device 102 – see Fig. 1) to generate a response (see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein) that includes the opportunity identifier (see ¶ [0016] as described for the rejection of claim 1 and is incorporated herein) when the given digital component  (e.g. web-based advertisement)  is visually perceivable at the client device (see ¶ [0016] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Khan with the combination of Wilson and Goodman is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 9, the combination of Wilson, Goodman, and Khan teaches wherein determining whether the opt-out timestamp stored in the database indicates that the given user was visually presented with the opt-out opportunity within a specified amount of time prior to a present time (see Goodman -¶¶ [0032 - 0033], ¶ [0036] as described for the rejection of claim 1 and incorporated herein) comprises: accessing a database e.g. opt-out database 204 –see Wilson Fig. 2, see ¶ [0036])   storing opt-out timestamps(e.g. timestamp 314 – see  Wilson Fig. 3) specifying times when users were provided the op-out opportunity (see Wilson ¶ [0037] as described for the rejection of claim 2 and is incorporated herein), wherein the opt-out opportunity provides users an opportunity to opt-out of receiving digital components (see Wilson ¶ [0036] as described for the rejection of claim 2 and is incorporated herein); and
identifying, within the database, a timestamp specifying a last time the given user was visually presented with the opt-out opportunity (see Wilson ¶ [0037] as described for the rejection of claim 2 and is incorporated herein);
determining whether a difference between the timestamp and the present time is within the specified amount of time  (see Goodman ¶ [0037] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine the teachings of Goodman with the teaching of Wilson is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 14, the combination of Wilson, Goodman, and Khan teaches wherein submitting the opportunity to transmit the digital component to one or more third party digital component sources in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity to transmit the digital component(The disclosure can be found in Goodman ¶ [0037] and is described for the rejection of claim 8 (upon which this claim depends) and is   is conditioned on the given user having not requested to opt-out when presented the opt-out opportunity (The disclosure can be found in Goodman ¶ [0037] and is described for the rejection of claim 7 and is incorporated herein).
In regard to claim 15, Wilson teaches a non-transitory computer readable medium storing instructions that when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising (“. . . non-transitory computer readable media are disclosed that store instructions that, when executed by a computer, cause the computer to perform a method for opting-out of targeted advertising in online advertising environments. . .” ¶ [0011]:
identifying an opportunity to transmit a digital component to a client device that is identified by a given unique identifier(e.g. cookie information/unique identifier, IP address of user device 110) (see ¶ [0025] as described for the rejection of claim 1 and is incorporated herein);
selecting, by the one or more servers, a given digital component that includes the opt-out opportunity rather than submitting the opportunity to one or more third party digital component sources (see ¶ [0040] as described for the rejection of claim 1 and is incorporated herein);
Wilson fails to explicitly teach determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device, with the opt-out opportunity within a specified amount of time prior to a present time;
in response to determining that the opt-out timestamp indicates that the given user was not visually presented, within a viewport at the client device, with the opt-out opportunity within the specified amount of time prior to the opportunity to transmit the digital component being identified: and transmitting the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.  However, Goodman teaches determining whether an opt-out timestamp stored in a database indicates that the given user was visually presented, within a viewport at the client device (see ¶ [0036] as described for the rejection of claim 1 and is incorporated herein), with the opt-out opportunity within a specified amount of time (see ¶ [0032] as described for the rejection of claim 1 and is incorporated herein) prior to a present time (see ¶ [0033] as described for the rejection of claim 1 and is incorporated herein); in response to determining that the opt-out timestamp (e.g. from look-up server 220) indicates that the given user was not visually presented, within a viewport at the client device (see ¶ [0036] as previously described above), with the opt-out opportunity within the specified amount of time (e.g. time of the last incoming communication of recipient 206 is past a time limit)  prior to the opportunity to transmit the digital component being identified (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein) 
The motivation to combine Goodman with Wilson is described for the rejection of claim 1 and is incorporated herein.
The combination of Wilson and Goodman fails to explicitly teach and transmitting the given digital component with an opportunity identifier that uniquely identifies the opportunity to transmit the digital component relative to other opportunities to transmit digital components and an embedded script that causes the client device to generate a response that includes the opportunity identifier when the given digital component is visually perceivable at the client device.  However Khan teaches and transmitting, by the one or more servers, the given digital component with an opportunity identifier (e.g. electronic marketing program identifier) that uniquely identifies the opportunity to transmit the digital component (e.g. content data) (see ¶ [0008] as described for the rejection of claim 1 and is incorporated herein) relative to other opportunities to transmit digital components( (see ¶ [0012] as described for the rejection of claim 1 and is incorporated herein) and an embedded script (e.g. midlet) that causes the client device (e.g. mobile device 102 – see Fig. 1) to generate a response (see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein) that includes the opportunity identifier (see ¶ [0016] as described for the rejection of claim 1 and is incorporated herein) when the given digital component  (e.g. web-based advertisement)  is visually perceivable at the client device (see ¶ [0016] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Khan with the combination of Wilson and Goodman is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 16, the combination of Wilson, Goodman, and Khan teaches wherein determining whether the opt-out timestamp stored in the database indicates that the given user was visually presented with the opt-out opportunity within a specified amount of time prior to a present time (see Goodman -¶¶ [0032 - 0033], ¶ [0036] as described for the rejection of claim 1 and incorporated herein) comprises: accessing a database e.g. opt-out database 204 –see Wilson Fig. 2, see ¶ [0036])   storing opt-out timestamps(e.g. timestamp 314 – see  Wilson Fig. 3) specifying times when users were provided the op-out opportunity (see Wilson ¶ [0037] as described for the rejection of claim 2 and is incorporated herein), wherein the opt-out opportunity provides users an opportunity to opt-out of receiving digital components (see Wilson ¶ [0036] as described for the rejection of claim 2 and is incorporated herein); and
identifying, within the database, a timestamp specifying a last time the given user was visually presented with the opt-out opportunity (see Wilson ¶ [0037] as described for the rejection of claim 2 and is incorporated herein);
determining whether a difference between the timestamp and the present time is within the specified amount of time  (see Goodman ¶ [0037] as described for the rejection of claim 2 and is incorporated herein).
.
Claim 3 – 6, 10 – 13, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 2016/0232570 A1; herein referred to as Wilson) in view of Goodman (U.S. 2005/0177599 A1; herein referred to as Goodman) in further view of Khan et al. (U.S. 2012/0005026 A1; herein referred to as Khan) as applied to claims 1 – 2, 7 – 9, and 14 - 16 in in further view of Khandpur (U.S. 9,478,042 B1; herein referred to as Khandpur)
In regard to claim 3, the combination of Wilson, Goodman, and Khan teaches further comprising: determining whether the given digital component that includes the opt-out opportunity was visually presented at the client device (see {Wilson Fig. 5 and ¶¶ [0043 - 0045]; and logging data in the database (e.g. database 204 –Wilson Fig. 2 and ¶¶ [0043 - 0045]).
The combination of Wilson, Goodman, and Khan fails to explicitly teach based on the determination of whether the digital component that includes the opt-out opportunity was visually perceivable at the client device.  However Khandpur teaches based on the determination of whether the digital component (e.g. content item) was visually perceivable at the client device (see {Khandpur - Fig. 4 and Col 10: Lines 45 – 55}).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for determining whether content rendered on a display is actually visible to a user as taught by Khandpur, into a system and method for controlling the delivery of targeted online advertising when recipients can opt-out of a communication and determining that the opt-out is valid when the time between the last time communication was sent and the present time does not exceed a predetermined time limit, as taught by the combination of Wilson, Goodman, and Khan.  Such incorporation enables the system to know that a user saw information that it was an option to opt-out of receiving the communication.
In regard to claim 4 the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein determining whether the given digital component that includes the opt-out opportunity was visually perceivable at the client device (see e {Wilson Fig. 5 and ¶¶ [0043 - 0045], and Khandpur - Fig. 4 and Col 10: Lines 45 – 55}) as described for the rejection of claim 3  and is incorporated herein )  comprises determining that the response received from the client device (e.g. see Khan mobile device 102) (i) indicates that the given digital component (e.g. see Khan content data/electronic certificate) was visually perceivable at the client device(“. . . Upon receiving the authenticated content data, OTA provisioning server 112 may generate an authenticated electronic certificate to be wirelessly delivered to NEC enabled mobile device 102. Upon receiving the authenticated electronic certificate, NEC enabled mobile device 102 may be configured to display an icon or symbol (along with the content data or electronic certificate) that visually indicates that the received content data/electronic certificate is from an authenticated source or channel. . . “see Khan ¶ [0022]) and (ii) includes the opportunity identifier (e.g. Khan - subscriber identifier (“. . . This authentication mechanism may also be used to avoid or reduce spam content being delivered to NFC mobile devices belonging to opted-in consumers. Using the subscriber identifier, CMS 107 may be able to obtain electronic certificates that are directed and appropriate for the subscriber opting in . . . The subscriber may continue to receive periodic electronic certificates from CMS 107 until a predefined time period or until the user "opts out". By opting out, the subscriber is effectively terminating the permission of the merchant to send messages to NFC enabled mobile device 102. . . “Khan - ¶ [0027]).
The motivation to combine the references is described for the rejections of claim 1 and claim 3 and is incorporated herein.  Additionally, Khan provides more specific options as to what type of communications a user may want to opt-in or opt-out on.
In regard to claim 5, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein logging data in the database comprises logging, in the database, an updated opt-out timestamp at a location of the database corresponding to the given user(“ . . . FIG. 3 depicts an exemplary opt-out data 300 contained in opt-out database 204, consistent with the disclosed embodiments. Opt-out data 300 may include, for example, a table, a matrix, a relational database, or any other data storage structure. As shown in FIG. 3, opt-out data 300 may include a plurality of entries 302 corresponding to different user devices 110. In one embodiment, each entry 302 may correspond to an opt-out request received from a user device 110 to opt-out of being tracked online. Each entry 302 may include one or more of a corresponding opt-out value 304, encrypted opt-out value 306, IP address 308, user-agent value 310, hashed user-agent value 312, and/or timestamp 314 . . .”{Wilson -  ¶ [0036]), the updated opt-out timestamp indicating a time at which the given digital component (e.g. see Khandpur - content item) was visually perceivable at the client device  (“. . . Multiple screenshots are received (602). For example, the screenshots may be received from a user device that is presenting a content item. Each screenshot can be of the entire display at which the content item is being presented or of an area of the display where the content item is being presented. Each screenshot can also include or be associated with a time stamp that indicates a time at which the screenshot was obtained. For example, each screenshot may include metadata that indicates the time stamp . . .” {Khandpur Col 12: Lines 14 – 22, Fig. 6}).
The motivation to combine the references is described for the rejections of claim 1 and claim 3 and is incorporated herein.  Additionally, the teachings of Khandpur enables the system to know that a user saw information that it was an option to opt-out of receiving the communication.
In regard to claim 6, the combination of Wilson, Goodman, Khan, and Khandpur teaches identifying a subsequent opportunity (e.g. see Wilson - new advertiser) to transmit a digital component (e.g. see Wilson - ads) to the client device after the updated opt-out timestamp is logged in the database (“ . . . allowing the user to select, input, or otherwise provide the name of an advertiser whose ads the user desires to opt-out of receiving. After entering the name of such an advertiser, the ¶ [0043], Fig. 5);
determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity (see {Goodman ¶ ¶ [0032 -0033], and “ . . . Such a communication may also be sent to recipient 206 if the date and time of the last incoming communication of recipient 206 is approaching the time limit prescribed by the anti-spam rules, laws, and regulations. Furthermore, server 202 also includes instructions to determine if recipient 206 is included in a do-not-spam list and then decide whether to send communication 226 to recipient 206 (as the preexisting business relationship exception may apply) or whether to send communication 226 to recipient 206  . . .”{ see Goodman - ¶ [0041]); and
in response to determining that the updated opt-out timestamp (e.g. see Goodman  - identified date and time of the last incoming communication) indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior (e.g. see Goodman - prescribed time limit) to the subsequent opportunity, submitting the opportunity to transmit the digital component  (e.g. see Goodman -  generated communication) to one or more third party digital component sources (“ . . . If the identified date and time of the last incoming communication of the recipient is not past the prescribed time limit, it is determined at 422 if the generated communication complies with other provisions of the anti-spam rules, laws, and regulations adopted or proposed by the location of the recipient (e.g., via textual analysis of the generated communication). If so, the generated communication is sent to the recipient via any channel at 424 . . . “{Goodman - ¶ [0046]).

In regard to claim 10, the combination of Wilson, Goodman, and Khan teaches wherein the back-end interface performs operations further comprising: determining whether the given digital component that includes the opt-out opportunity was visually presented at the client device (see {Wilson Fig. 5 and ¶¶ [0043 - 0045]; and logging data in the database (e.g. database 204 –Wilson Fig. 2 and ¶¶ [0043 - 0045]).
The combination of Wilson, Goodman, and Khan fails to explicitly teach based on the determination of whether the digital component that includes the opt-out opportunity was visually perceivable at the client device.  However Khandpur teaches based on the determination of whether the digital component (e.g. content item) was visually perceivable at the client device (see {Khandpur - Fig. 4 and Col 10: Lines 45 – 55}).
The motivation to combine Khandpur with the combination of Wilson, Goodman, and Khan is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 11, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein determining whether the given digital component that includes the opt-out opportunity was visually perceivable at the client device (see e {Wilson Fig. 5 and ¶¶ [0043 - 0045], and Khandpur - Fig. 4 and Col 10: Lines 45 – 55}) as described for the rejection of claim 3  and is incorporated herein ) comprises determining that the response received from the client device (i) indicates that the given digital component was visually perceivable at the client device (see Khan ¶ [0022] as described for the rejection of claim 4 and is incorporated herein and (ii) includes the opportunity identifier (e.g. Khan - subscriber identifier) (see Khan ¶ [0027] as described for the rejection of claim 4 and is incorporated herein.

In regard to claim 12, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein logging data in the database comprises logging, in the database, an updated opt-out timestamp at a location of the database corresponding to the given user (see Wilson -  ¶ [0036] as described for the rejection of claim 5 and is incorporated herein) the updated opt-out timestamp indicating a time at which the given digital component was visually perceivable at the client device (see Khandpur Col 12: Lines 14 – 22, Fig. 6} as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 13, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein the back-end interface performs operations further comprising:
identifying a subsequent opportunity (e.g. see Wilson - new advertiser)  to transmit a digital component(e.g. see Wilson - ads) to the client device after the updated opt-out timestamp is logged in the database see Wilson -  ¶ [0043], Fig. 5 as described for the rejection of claim 6 and is incorporated herein);
determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity (see {Goodman ¶ ¶ [0032 -0033], ¶ [0041], as described for the rejection of claim 6 and is incorporated herein); and in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity, submitting the opportunity to transmit the digital component to one or more third party digital component sources (see Goodman . ¶ [0046] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 17, the combination of Wilson, Goodman, and Khan teaches wherein the instructions cause the one or more computing devices to perform operations further comprising: determining whether the given digital component that includes the opt-out opportunity was visually presented at the client device (see {Wilson Fig. 5 and ¶¶ [0043 - 0045]; and logging data in the database (e.g. database 204 –Wilson Fig. 2 and ¶¶ [0043 - 0045]).
The combination of Wilson, Goodman, and Khan fails to explicitly teach based on the determination of whether the digital component that includes the opt-out opportunity was visually perceivable at the client device.  However Khandpur teaches based on the determination of whether the digital component (e.g. content item) was visually perceivable at the client device (see {Khandpur - Fig. 4 and Col 10: Lines 45 – 55}).
The motivation to combine Khandpur with the combination of Wilson, Goodman, and Khan is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 18, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein determining whether the given digital component that includes the opt-out opportunity was visually perceivable at the client device (see e {Wilson Fig. 5 and ¶¶ [0043 - 0045], and Khandpur - Fig. 4 and Col 10: Lines 45 – 55}) as described for the rejection of claim 3  and is incorporated herein ) comprises determining that the response received from the client device (i) indicates that the given digital component was visually perceivable at the client device (see Khan ¶ [0022] as described for the rejection of claim 4 and is incorporated herein and (ii) includes the opportunity identifier (e.g. Khan - 
The motivation to combine the references is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 19, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein logging data in the database comprises logging, in the database, an updated opt-out timestamp at a location of the database corresponding to the given user (see Wilson -  ¶ [0036] as described for the rejection of claim 5 and is incorporated herein) the updated opt-out timestamp indicating a time at which the given digital component was visually perceivable at the client device (see Khandpur Col 12: Lines 14 – 22, Fig. 6} as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 20, the combination of Wilson, Goodman, Khan, and Khandpur teaches wherein the instructions cause the one or more computing devices to perform operations further comprising:
identifying a subsequent opportunity (e.g. see Wilson - new advertiser)  to transmit a digital component(e.g. see Wilson - ads) to the client device after the updated opt-out timestamp is logged in the database see Wilson -  ¶ [0043], Fig. 5 as described for the rejection of claim 6 and is incorporated herein);
determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity (see {Goodman ¶ ¶ [0032 -0033], ¶ [0041], as described for the rejection of claim 6 and is incorporated herein); and in response to determining that the updated opt-out timestamp indicates that the given user was presented with the opt-out opportunity within the specified amount of time prior to the subsequent opportunity, submitting the opportunity to transmit the digital component to one or more third party digital component sources (see Goodman . ¶ [0046] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 6 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JAMES N FIORILLO/Examiner, Art Unit 2444